1
2
3
4
5
                     UNITED STATES DISTRICT COURT
6               FOR THE EASTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,
8
                            Plaintiff,
9
10                v.                      Case No.: 2:18-CR-0232-TOR
11                                        PROTECTIVE ORDER
12    WILLIAM OLDHAM MIZE,                REGULATING DISCLOSURE OF
      SANDRA VICTORIA TALENTO,            DISCOVERY AND SENSITIVE
13    WILLIAM OLDHAM MIZE,                INFORMATION CONTAINED
14    ANGELA DAWN TARDY,                  THEREIN
      RYAN FOLKS PARK,
15    BONNIE JEAN BONNEY,
16    BRITTANY JO HARRIS,
      KIMBERLY RITA BOITO,
17    CHRISTOPHER JOSEPH
18    FRANGELLA,
      RICHARD RONALD WELLS,
19    ALEXANDER ARCEO,
20    TERESA ANN GONZALEZ,
      MICHELE LEE SMITH,
21    MATTHEW DAVID CARTER,
22    STEPHANIE STOCK,
      MICHAEL ADAM WHITE,
23    JASON ALLAN WESTFALL, and
24    RANDY CARL SHARP,
25
                            Defendants.
26
27
28
     PROTECTIVE ORDER - 1
29
30
           The United States of America, having applied to this Court for a protective
 1
     order regulating disclosure of the discovery materials and the personal information
 2
     contained therein (the “Discovery”) to defense counsel in connection with the
 3
     Government’s discovery obligations, and the Court finding good cause therefore, IT
 4
     IS HEREBY ORDERED:
 5
 6         1.     The United States’ Motion for Protective Order Regulating Disclosure of

 7 Discovery and Information (ECF No. 201) is GRANTED.
 8      2.     The United States is authorized to disclose the Discovery and personal

 9 information materials (hereinafter “Discovery”) in its possession pursuant to the
10 discovery obligations imposed by this Court.
11         3.     Government personnel and counsel for Defendants shall not provide, or

12 make available, the Discovery to any person except as specified in this Order or by
13 approval from this Court. Therefore, defense counsel and the Government shall
14 restrict access to the Discovery, and shall only disclose the Discovery to their client,
15 office staff, investigators, independent paralegals, necessary third-party vendors,
16 consultants, and/or anticipated fact or expert witnesses to the extent that defense
17 counsel believes is necessary to assist in the defense of their client in this matter or
18 that the Government believes is necessary in the investigation and prosecution of this
19 matter.
20         4.     Third parties contracted by the United States or defense counsel to

21 provide expert analysis or testimony may possess and inspect the Discovery, but only
22 as necessary to perform their case-related duties or responsibilities in this matter. At
23 all times, third parties shall be subject to the terms of this Order.
24        5.      Discovery in this matter will be made available to defense counsel via

25 access to a case file on USA File Exchange. If necessary, to review discovery with
26 the client, defense counsel may download the Discovery and duplicate only once.
27 Discovery materials may not be left in the possession of the Defendant. In order to
28 provide Discovery to a necessary third-party vendor, consultant, and/or anticipated
   PROTECTIVE ORDER - 2
29
30
     fact or expert witness, defense counsel may duplicate the Discovery only once. No
 1
     other copies shall be made, by defense counsel, the Defendant or the third-party,
 2
     without prior approval from this Court.
 3
           6.     To the extent that defense counsel makes any portion of the Discovery
 4
     available in paper format to anyone, including his client, outside of counsel’s office,
 5
 6 defense counsel shall ensure that any and all sensitive and confidential information is
 7 redacted or removed.
 8       7.     All counsel of record in this matter, including counsel for the United

 9 States, shall ensure that any party, including the Defendants, that obtains access to the
10 Discovery is provided a copy of this Order. No other party that obtains access to or
11 possession of the Discovery shall retain such access or possession unless authorized
12 by this Order, nor further disseminate the Discovery except as authorized by this
13 Order. Any other party that obtains access to, or possession of, the Discovery shall
14 promptly destroy or return the Discovery once access to or possession of Discovery is
15 no longer necessary. For purposes of this Order, “other party” is any person other
16 than counsel for the United States, counsel for Defendants, or the Defendants.
17         8.     All counsel of record, including counsel for the United States, shall keep

18 a list to identify each person to whom the Discovery is disclosed and who was advised
19 of the requirements of this Order. Neither counsel for each of the Defendants, nor the
20 counsel for the United States, shall be required to disclose this list of persons unless
21 ordered to do so by the Court.
22         9.     Upon entry of a final order of the Court in this matter and conclusion of

23 any direct appeals, government personnel and counsel for Defendant shall retrieve and
24 destroy all copies of the Discovery, except that counsel and government personnel
25 may maintain copies in their closed files following their customary procedures.
26
27
28
     PROTECTIVE ORDER - 3
29
30
           10.   Government personnel and counsel for Defendants shall promptly report
1
     to the Court any known violations of this Order.
2
           IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3
     this Order and provide copies to counsel.
4
           DATED January 24, 2019.
5
6
7
8                                        THOMAS O. RICE
                                  Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER - 4
29
30
